 In the Matter of DEPARTMENT STORE EMPLOYEES UNION,LOCAL 1250,INDEPENDENT (FORMERLY KNOWN AS DEPARTMENT STORE EMPLOYEESUNION, LOCAL 1250,C.I.0.)1andOPPENHEIM COLLINS&CO., INC.Case No. 2-CC-62.-Decided May 4, 19/ 9DECISIONAND,ORDEROn January 7, 1949, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent Union had engaged in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report .2The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.,The Board has considered the Inter-mediate Report, the Respondent's exceptions, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial- Examiner, with the modifications and addi-tions noted below.1.The Respondent contends that the Board's certification of RetailClerks is invalid because the Respondent, admittedly not in compliancewith Section 9 (f), (g), and (h) of the Act, was denied a hearing inthe representation proceeding..We do not agree, but find, as did theTrial Examiner, that the certification is valid .31 The Respondent was designated in the complaint by its former name.At the bearing,the complaint was amended without objection to designate it by its present name.2For reasons appearing below, we find it unnecessary to rule upon the Company'smotionto dismiss the Respondent's exceptions.The Respondent's request for oral argument isdenied, as the record and exceptions,in our opinion,adequately present the issues and thepositions of the parties.8The Respondent advanced no arguments relative to the validity of this certificationthat were not considered and rejected by the Board in the representation proceeding,following a consent election won by,another unionMatter of Oppenheim Collins 4 Co.,Inc., 79N. L. R. B. 435.We have reconsidered that proceeding and conclude now, forthe reasons set forth in that proceeding,that the Respondent was properly refused inter-vention.See alsoN. M. U. v. Herzog,334 U. S. 854;Fay v. Douds,172 F. (2d) 720(C. A. 2, Feb.11, 1949) ;Douds v. Local 1250,170 V.(2d) 695(C. A. 2, Nov. 8, 1948).83 N. L. R. B., No. 47.355 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.In its pleadings and at the hearing,the Respondent specificallyadmitted that if the Board's certification of Retail Clerks was validand if Section 8 (b) (4) (C)was constitutional,it had violatedSection 8 (b) (4) (C)by, in part,ordering its members to engagein concerted activities to obtain recognition, and by urging andencouraging employees concertedly to request the Company to grantsuch recognition.Contrary to this position,however, the Respondentnow excepts to the Trial Examiner's conclusion that it thereby violatedSection 8 (b) (4) (C).We do not rely upon these particular activities in finding that theRespondent violated Section 8 (b) (4) (C),and therefore find itunnecessary in this caseto pass'upon the propriety of filing exceptionswhich for the first time take a position contrary to repeated admis-sions previously made throughout the proceeding.We rely upon thestrike itself, the pickting by the Respondent, and the other instancesof inducement and encouragement of employeesof the Company tojoin the strike.ORDERUpon the entire record in the case, and liursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Department StoreEmployees Union, Local 1250, Independent (formerly known as De-partment Store Employees Union,Local 1250,C. I.O.) , and its agents,shall :1.Cease and desist,during the effective period of the certificationissued by the National Labor Relations Board on September 1, 1948,in case No. 2-RC-562, or any other certification of a labor organiza-tion other than Department Store Employees Union, Local 1250,Independent (formerly known as Department Store Employees Union',Local 1250, C. I. 0.), from engaging in, or inducing and encouragingthe employees of Oppenheim Collins & Co., Inc., to engage in, a strikeor a concerted refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on any goods,articles,materials,or commodities,or to perform services,where anobject thereof is to force or require Oppenheim Collins & Co., Inc.,to recognize or bargain with the Respondent as the representative ofany employees of Oppenheim Collins & Co., Inc., in the collectivebargaining unit of employees covered by such certification.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post in conspicuous places at -its business office in New YorkCity, includingall places where notices or communications to mem-bers are: customarily posted, a copy of the notice attached hereto DEPARTMENT STORE EMPLOYEES UNION, LOCAL 1250357as an Appendix.4 Copies of the notice, to be furnished by the Re-gional Director for the Second Region, shall, after being signed by arepresentative of the Respondent, be posted immediately upon receiptthereof and maintained by it for a period of sixty (60) consecutivedays thereafter.Reasonable steps shall be taken by the Respondentto insure that the notices are not altered, defaced, or covered by anyother material;(b)Mail to the Regional Director for the Second Region signedcopies of the notice for posting, the Company willing, on the bulletinboards of the Company, in its stores in Brooklyn, N. Y., and NewYork City, where notices to employees are customarily posted, suchnotices to be posted and maintained for a period of sixty (60) con-secutive days after receipt by the Company.Copies of the notice,to be furnished by the Regional Director for the Second Region, shall,after being signed by Respondent's representatives, be forthwith re-turned to the Regional Director for said posting;(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date' of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members and the employeesof Oppenheim Collins & Co., Inc., that :During the effective period of the certification issued by theNational Labor Relations Board on September 1, 1948, in CaseNo. 2-RC-562, or any other certification of a labor organizationother than Department Store Employees Union, Local 1250, In-dependent , (formerly known as Department Store EmployeesUnion, Local 1250, C. I. 0.), we will not engage in, or induce orencourage the employees of Oppenheim Collins & Co., Inc., to en-gage in, a strike or a concerted refusal in the course of their em-ployment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities,or to perform services, where an object is forcing or requiringOppenheim Collins & Co., Inc., to recognize or bargain with usas the representative of any employees of Oppenheim Collins &Co., Inc., in the collective bargaining unit of employees coveredby such certification.4In the event this Order is enforced by a decree of a Court of Appeals, there shall beinserted,before the words: "A DECISION AND ORDER,"the words:"A DECREE OFTHE UNITED STATES COURT OF APPEALS ENFORCING."844340-50-vol. 83-24 358DECISIONSOF NATIONALLABOR RELATIONS BOARDDEPARTMENT STORE EMPLOYEESUNION, LOCAL1250,INDEPENDENT(FORMERLY KNOWN AS DEPART-MENTSTORE EMPLOYEESUNION,LOCAL1250,C.I.0.).By -----------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any other mate-Tiah-INTERMEDIATE REPORTANDRECOMMENDED ORDERMr. John J..Cuneo,for the General Counsel.Mr. Leonard B. Boudin,ofNeuberger, Shapiro, Rabinowitz, and Boudin,ofNew York City, for the Respondent.Mr.JesseFreidin,ofPoletti, Diamond, Freidin, and Mackay,of New York City,for the Company.STATEMENT OF THE CASEUpon an amended charge filed on September 3, 1948, by Oppenheim Collins &,Co., Inc., herein called the Company, the General Counsel of the National LaborRelations Board,' by the Regional Director for the ,Second Region (New York,City) issued a complaint dated September 14, 1948, against Department StoreEmployees Union, Local 1250, C. I. O.,' herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (b) (4) (C) and Section2 (6) and (7) of the National Labor Relations Act as amended,' herein calledthe Act.Copies of the complaint, the amended charge, a notice of hearing, and-various orders postponing hearing were duly served on the Respondent and theCompany.With respect to the unfair labor practices, the complaint alleged in substancethat since September 1, 1948, the Respondent, by various specifically describedacts in violation of Section 8 (b) (4) (C) of the Act, has engaged in a strike.and has induced and encouraged, and is inducing and encouraging, the employees,of the Company to engage in a strike or a concerted refusal in the course of their,employment to transport or otherwise handle or work on any goods, articles,materials or commodities, or to perform services for the Company, an object-thereof being, to force or require the Company to recognize or bargain with theRespondent as the representative of the Company's employees at its New Yorkand Brooklyn stores in an appropriate unit for the purposes of collective bar-gaining,notwithstanding the fact that the Board had, on September 1, 1948,certified the Retail Clerks International Association, AFL, herein called theRetail Clerks, as the exclusive bargaining representative of these employees pur-suant to the provisions of Section 9 of the Act.IThe General Counsel and his representative are herein referred to as the General(Counsel;and the National Labor Relations Board,as the Board.'See footnote 1 .of, Decision.161 Stat.136. DEPARTMENT STORE EMPLOYEESUNION,LOCAL 1250359In its answer,the Respondent denied the allegations of the complaint con-icerning the acts of unfair labor practices and also asserted by way of affirmativedefenses(1) that the Board's certification of the Retail Clerks was invalid be-cause the Respondent,its International Union, and one Belle White (althoughinterested parties)were not permitted by the Board to intervene in the repre-sentation proceeding in which the certification was issued;(2) that the Com-pany is not engaged in an industry affecting commerce within the meaning of theAct ; (3) that the Board's certification of the Retail Clerks is invalid because theunit of employees covered by the certification is not an appropriate bargainingunit within the meaning of the Act; (4)that Section 8 (b) (4) (C) of theAct is unconstitutional since it contravenes the First, Fourth, Fifth, Ninth, andTenth Amendments of the Constitution of the United States; and (5) that, theacts charged against the Respondent having ceased, the present proceeding is nowmoot.On September 14, 1948, the United States District Court for the SouthernDistrictof NewYork,on the petition of the General Counsel made pursuant toSection 10 (1) of the Act, issued an injunction against the Respondent engagingin certain conduct violative of Section 8 (b) (4) (C) of the Act.On October 8,1948, the District Court, on the petition of the General Counsel alleging specificacts committed by the Respondent after September 14, 1948, found the Re-spondent and several of its agents to be in contempt of the injunction.At thetime of the hearing in the present case, the Respondent's appeal from the con-tempt order was pending in the United States Circuit Court of Appeals for theSecond Circuit.Pursuant to notice,a hearing on the complaint in the present case beforethe Board,was held in New York City on December 15, 16, and 17,1948, beforethe undersigned Trial Examiner duly designated by the Chief Trial Examiner.At the opening of the hearing, Counsel for the Respondent made a motion toamend its answer (1) to admit its commission before September 14, 1948, (butnot thereafter)of the acts alleged in the complaint;and (2)to strike from theanswer all affirmative defenses except those challenging the validity of theBoard's certification of the Retail Clerks,and the constitutionality of Section8 (b) (4) (C).Counsel for the Respondent stated that he made this motionon the express condition and understanding,whichwas confirmed by the Gen-eral Counsel,that there would be no evidence introduced in support of the com-Counsel for the Respondent further stated in substance that, by the proposedamendment of the answer,itwas the Respondent's intention to concede thatits admitted conduct prior to September 14, 1948, as described in the complaint,)and would have beenunlawful if the Board's certification of the Retail Clerks were valid and thestatutory provision were constitutional.Counsel for the Company objected tothe elimination of proof as to conduct on the part of the Respondent after Sep-tember 14,1948..He conceded,however, that the Respondent's acts after Sep-tember 14, 1948, so far as evidence thereof was available,were of the sametype as those which occurred prior to September 14, 1948, and that they would.The under-signed"thereupon overruled, the Company's -objection to the limitation of proof,approved the procedure suggested by the General Counsel and the Respondent,and granted the Respondent's motion to amend its answer.Counsel for the Company then made a detailed offer to prove the commis-sion by the Respondent after September 14, 1948, of certain specific acts,which,as the General Counsel conceded,were alleged in the General Counsel's petition 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the District Court for the contempt order against the Respondent. Theundersigned rejected the offer of proof as to all acts by the Respondent whichwere clearly of the same type as those which the Respondent admitted havingcommitted before September 14, 1948, but ruled that evidence would be receivedon several elements of the Company's offer of proof, which, in his opinion,raised slightly different questions of fact and law.Counsel for the Company,however, stated that, in view of the rejection-by the undersigned of the otherelements of its offer of proof, he would not introduce the limited evidence per-mitted by this ruling.As a result, no evidence was taken at the hearing.De-cision was reserved upon motions by the General Counsel and the Company tostrike various portions of the Respondent's amended answer. At the con-clusion of the hearing the General Counsel and Counsel for the Respondentwaived oral argument but Counsel for the Company presented a brief oralargument.Although advised at the hearing of their right to file briefs with theundersigned, none of the parties has done so.Upon the entire record in the case, the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYOppenheim Collins & Co., Inc., a Delaware corporation with its principalofficeand place of business in New York City, is engaged in the purchasing andretail selling of women's, misses', and children's apparel and sundry items, withstores and places ofbusinessin New York City, Brooklyn, White Plains, Buffalo,and Garden City, LongIsland,all in the State of New York, and at Morristownand East Orange in the State of New Jersey, and at Philadelphia and German-town in the Commonwealth of Pennsylvania. In the year preceding the issuanceof the complaint, Oppenheim Collins & Co., Inc., in the course and conduct ofits business operations, caused to be purchased, transferred and delivered to itsNew York and Brooklyn storesmerchandiseof a value of approximately$8,000,000, of which approximately 40 percent was transported to these storesfrom States of the United States other than the State of New York. Duringthe same year, the sales of Oppenheim Collins & Co., Inc., at its New York andBrooklyn stores were approximately $12,000,000, of which more than 10 per-cent represented merchandise sold and shipped by it to customers outside theState of New York, including merchandise shipped to its places of businesslocated at East Orange and Morristown, New Jersey.Upon these facts, which are alleged in the complaint and admitted by theRespondent in its amended answer, the undersigned finds that OppenheimCollins & Co., Inc., is engaged;in anindustry affecting commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVED-Department Store Employees Union, Local 1250, Independent (formerly knownas Department Store Employees Union, Local 1250, C. I. 0.) and also RetailClerks International Association, AFL, are labor organizations within the mean=ing of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Board's certification of the Retail ClerksIn its answer as amended at the hearing, the Respondent asserts that theBoard's certification of the Retail Clerks on September.1, 1948, as the exclusivebargaining representative of an appropriate unit of the Company's employees is DEPARTMENT STORE EMPLOYEESUNION, LOCAL1250361invalid in that neither the Respondent,BelleWhite, nor Retail,Wholesale, andDepartment Store Union, C. I. O. (the International with which the Respondentwas affiliated and which is hereinafter called the International),was not per-mitted to intervene in the proceeding before the Board resulting in the certifica-tion,although each of them had an interest in that proceeding.The GeneralCounsel stated in the hearing in the present case that, in spite of the Board'sdetermination of these questions in its Decision and Certification in the Repre-sentation Case (Case No. 2-RC-562), he would not object to the production by theRespondent of any evidence in support of its attack upon the certification.Counsel for the Respondent replied that he would submit no evidence but wouldrest upon the formal record in the representation case.Therefore, upon therecord in that case and in accordance with the Board's Decision and Certificationtherein,the undersigned makes the following findings :On July 19 and 23, 1948, respectively, the Retail Clerks filed a petition and anamended petition alleging that a question affecting commerce existed concerningthe representation of employees of the Company in its New York and Brooklynstores.On July 29, 1948, the Retail Clerks, the Company, and the RegionalDirector entered into a "Stipulation for Certification upon Consent Election."Before the election,the Respondent,its International,and Belle White, an indi-vidual employee of the Company,each moved to intervene in the representationproceeding for the purpose of having their respective names placed on the ballot.The Regional Director denied these motions because his administrative investiga-tion disclosed (1) that the Respondent had not complied with the filing require-ments"of Section 9 (f), (g), and (h) of the Act; (2) that, under its constitution,the International'smembership functioned only through its local unions, one ofwhich was then the Respondent which had until recently been the bargainingagent of the Company's employees in the stipulated unit ; and(3) that the author-ization cards submitted on behalf of Belle White, an active member of theRespondent and of its negotiating committee,were signed in an office used bythe Respondent and at the request of its officials, by employees who believed thatBelle White and the Respondent were in effect one and the same.As a result of the Regional Director's denial of these motions to intervene, theonly name to appear on the ballot in the election was that of the Retail Clerks.The election was conducted by secret ballot on August 2, 1948.According to atally of the ballots, furnished to the parties,393 of 475 eligible voters cast theirballots, of which 276 were for the Retail Clerks, 108 were against the RetailClerks, and 9 were challenged.Following the election,the Respondent,the International,and Belle White, eachfiled objections to the conduct of the election and to conduct affecting the resultsof the election.In his report on these objections,dated August 11,1948, theRegional Director refused to consider the merits of the objections because noneof the objectors had been allowed to intervene,and, therefore,none of themwas a proper party to file objections.The International filed no exceptions to the Regional Director's report, but theRespondent and Belle White, in exceptions filed by them,asserted that theRegional Director erred in excluding each of them from the representation pro-ceeding by arbitrarily denying their respective motions to intervene for thepurpose of having their names placed on the ballot,without first according thema hearing as provided by Section 9 (c) of the Act, and as required by the consti-tutional guarantee of due process of law.In its Decision and Certification issued on September 1, 1948, the Board dis-cussed and rejected the arguments of the Respondent,the International, andBelleWhite, that they had a constitutional right to a hearing both on theiroriginal applications to intervene and on their objections to the conduct of the 362DECISIONSOF NATIONALLABOR RELATIONS BOARDelection, and that they had been deprived of this right by the Regional Director-Furthermore, the Board noted that neither the Respondent, the International,nor Belle White had excepted to the Regional Director's administrative determi-nations of fact upon which he had denied their pre-election applications to inter-vene in the Representation proceedings.Accordingly the Board accepted theRegional Director's uncontested administrative determinations (1) that theRespondent had failed to comply with the filing requirements of Section 9 (f),(g), and (h) of the Act; (2) that Belle White--and-the Respondent were, ineffect, one and the same;' and (3) that the International, under its own constitu-tion,was ineligible itself to represent employees in collective bargaining, butundertook to do so only through its local unions.On these bases and also in viewof the absence of any contention that the Respondent, the International, or BelleWhite had any contractual interest in the representation of the Company's em-ployees, the Board sustained the Regional Director's denial of the applicationsby the Respondent, Belle White, and the International to intervene in the repre-sentation proceeding; his exclusion of their names from the ballot used in theelection ; and his dismissal of their objections to the election.Finally, inaccordance with the "Stipulation for Certification upon Consent Election," andwith the results of the election, the Board found the stipulated unit to be appro-priate for the purposes of collective bargaining and certified the Retail Clerksas the exclusive bargaining representative of the employees in that unit.In the present proceeding, the Respondent has presented no arguments perti-nent to the validity of the Board's certification' of the Retail Clerks, which werenot raised and rejected by the Board in the representation proceeding.Moreover,the Respondent presented no evidence in the present proceeding to rebut thefindings made administratively by the Regional Director and previouslyacceptedby the Board, although as has been noted the General Counsel stated that hewould not object to the acceptance of any such evidence.The undersigned,there-fore, perceives no reason on the present record why the Board should reconsiderits findings, conclusions, and certification in the representation proceeding.The undersigned accordingly concludes that, notwithstanding the contentionsof the Respondent to the contrary, the Retail Clerks were validly certified by theBoard on September 1, 1948, as the exclusive bargaining representative of anappropriate unit of the Company's employees at its New York and Brooklynstores consisting of:All sales employees including part-time employees who work every dayor a portion of the day ; all employees in the Bureau of Adjustments andWill Call Department, Mail Order. Department,,, General Accounting De-partment, Auditing Department, Accounts Payable Department,AccountsReceivable Department, Credit Office, Cashiers Department, Buyers', Cleri-cals, Stock Help (Delivery, Receivingand PackingDepartmentemployees inthe Brooklyn store only), Matrons, Alteration Department, Display Depart-ment Trimmers, Addressograph and Advertising employees in the New Yorkstore only, but excluding shoe clerks in the Women's Shoe Department inthe New York store, the Secretary to the AdvertisingManager,the CopyWriter, Lay-out Man, Artists, ProductionManager, and Manager of theAdvertising Department, Executives, all those employedin a confidentialcapacity and theirsecretaries,allPay Office Employees, all Delivery,Re-ceiving,andPackiW,,Department Ei loyees in the New Yorkstore only, allstore detectives and other protective employees,allmaintenanceemployees,porters, elevatoroperators,electricians,carpenters and painters,all switch-'In making this finding, the Board specifically stated that it found it unnecessary topass upon the question of whether or not the employees who signed Belie White's author-ization cards in fact regarded her as being identical with the Respondent. DEPARTMENT STORE EMPLOYEES UNION, LOCAL 1250363board employees, all buyers and assistant buyers, all section managers, thoseheads of stock who spend a major portion of their time in performing super-visory duties, all Display Department Employees except trimmers, stylists,tube room supervisor, personnel department employees, employees of alldepartments operated by independent contractors or under a lease, and allextras, contingents, and seasonal employees, also guards, watchmen, pro-fessional employees and supervisors.B. The acts of the RespondentAs has been noted the Respondent in its amended answer and by the statementof its counsel at the hearing, admitted that from.September 1, 1948, until Sep-tember 14, 1948, it committed the acts attributed to it in the complaint and thatwere it not for the invalidity of the Board's certification of the Retail Clerksand the unconstitutionality of Section 8 (b) (4) (C) of the Act, these acts wouldbe unlawful as unfair labor practices within the meaning of Section 8 (b) (4)(C) of the Act. The undersigned has already found that the Board's certifica-tion of the Retail Clerks was valid.Furthermore, the undersigned rejects theargument of the Respondent that Section 8 (b) (4) (C) of the Act is unconstitu-tional, upon the normal, proper assumption by an administrative agency, unlessand until instructed to the contrary by the courts, that Congressional Actsprescribing the agency's powers and duties and functions are constitutional.5The undersigned therefore, finds and concludes, in accordance with the Re-spondent's admissions of the allegations of the complaint, that from September 1,1948, until September 14, 1948, the Respondent, in violation of Section 8 (b),(4) (C) of the Act, engaged in a strike and induced and encouraged employeesof the Company to engage in a strike or a concerted refusal in the course of theiremployment to transport or otherwise handle or work on any goods, articles,materials or commodities, or to perform services for the Company, an objectthereof being, to force or require the Company to recognize or bargain with theRespondent as the representative of employees of the Company in the unitfound above to be appropriate, notwithstanding the fact that the Retail Clerkswere certified by the Board as the representative of said employees pursuant to.the provisions of Section 9 of the Act, in that the Respondent did:(a) Sanction, authorize, and support a continuation of the strike called onor about August 2, 1948, at the New York and Brooklyn stores of the Companyin furtherance of said object;(b)Order, direct, and instruct its members to engage in concerted activitiesin its behalf, in furtherance of said object ;(c)Distribute handbills to employees of the Companyurging rand encourag-ing them concertedly to request the Company to negotiate with the Respondentas a representative of the employees in the aforesaid appropriate unit, in further-ance of said object ;(d)Picket the premises of the Company urging andencouraging said em-ployees concertedly to refuse to perform services for the Company, in furtheranceof said object; and(e)Visit the homes of and cause to be transmitted letters, circulars,and ap-plications for membership to, employees of the Company, urging, inducing, orencouraging saidemployees to join the strike in furtherance of said object.IV.THE'EFFECTS OF THE UNF'AIR'LABOR' PRACTICES-UPON,COMMERCE.The activities of the Respondent, set forth in Section III, above, occurring inconnection with, the operations of the Company described in Section I, above,Matter of Rite-Form Corset Company,Inc.andUnited Steel Workers of America,C. I. 0., 75 N.L. R. B. 174. 364DECISIONS OF NATIONALLABOR RELATIONS BOARDhave a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (b) (4) (C) of the Act, the undersignedwill recommend that they cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.Upon the above findings of fact and upon the entire record in the case the under-signed makes the following:CONCLUSIONS OF LAW1.Oppenheim Collins & Co., Inc., a Delaware corporation, is engaged in com-merce within the meaning of Section 2 (6) and (7) of the Act.2.Department Store Employees Union, Local 1250, Independent (formerlyknown as Department Store Employees Union, Local 1250, C. I. 0.), and alsoRetail Clerks International Association, AFL, are labor organizations withinthe meaning of Section 2 (5) of the Act.3.At all times material herein, the following employees of the Company atitsNew York and Brooklyn stores have constituted and now constitute an ap-propriate unit for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All sales employees including part-time employees who work every day ora portion of the day; all employees in the Bureau of Adjustments and WillCall Department, Mail Order Department, General Accounting Department,Auditing Department, Accounts Payable Department, Accounts ReceivableDepartment, Credit Office, Cashiers Department, Buyers', Clericals, StockHelp (Delivery, Receiving and Packing Department employees in the Brook-lyn store only), Matrons, Alteration Department, Display Department Trim-mers, Addressograph and Advertising Employees in the New York storeonly, but excluding shoe clerks in the Women's Shoe Department in the NewYork store, the secretary to the Advertising Manager, the Copy Writer, Lay-outMan, Artists, Production Manager and Manager of the AdvertisingDepartment, executives, all those employed in a confidential capacity andtheir secretaries, all pay office employees, all Delivery, Receiving and Pack-ing Department employees in the New York store only, all store detectivesand other protective employees, all maintenance employees, porters, elevatoroperators, electricians, carpenters, and painters, all switchboard employees,all buyers and assistant buyers, all section managers, those heads of stockwho spend a major portion of their time in performing supervisory duties,all display department employees except trimmers, stylists, tube room super-visor, personnel department employees, employees of all departments oper-ated by independent contractors or under a lease, and all extras, contingentand seasonal employees, also guards, watchmen, professional employees andsupervisors.4.On and since September 1, 1948, Retail Clerks International Association,AFL, has been certified by the Board as the exclusive bargaining representativeof the employees in the aforesaid appropriate unit in accordance with the pro-visions of Section 9 of the Act.5.From September 1, 1948,' until September 14, 1948, the Respondentengagedin unfair labor practices within themeaningof Section 8 (b) (4)' ('C)-of theAct, by engaging in a strikeand inducing and encouraging the employees of the DEPARTMENT STORE EMPLOYEESUNION,LOCAL 1250365Company to engage in a strike and a concerted refusal in the course of theiremployment to transport or otherwise handle work on goods, articles,materials,commodities, and to perform services for the Company, an object thereof being,to force or require the Company to recognize or bargain with Respondent asthe representative of the employees of the Company in the appropriate unit abovedescribed, notwithstanding the fact that Retail Clerks International Association,AFL, had been certified by the Board as the exclusive representative of saidemployees under the provisions of Section 9 of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that Department Store Employees Union, Local 1250,Independent (formerly known as Department Store Employees Union, Local 1250,C. I. 0.), its officers and agents, shall :1.Cease and desist, during the operative and effective period of a certaincertification of employee-representatives issued by the National Labor RelationsBoard on September 1, 1948, in Case No. 2-RC-562, from engaging in a strike andfrom inducing and encouraging the employees of Oppenheim Collins & Co., Inc., toengage in a strike or a concerted refusal in the course of their employment totransport or otherwise handle or work on any goods, articles, materials or com-modities, or to perform services for Oppenheim Collins & Co., Inc., where anobject of such strike, acts or conduct is to force or require Oppenheim Collins &Co., Inc., to recognize or bargain with Respondent as the representative ofemployees of Oppenheim Collins & Co., Inc., in the collective bargaining unit ofemployees covered by the aforesaid certification of employee-representatives.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) Post in a conspicuous place at its business office in New York City, wherenotices or communications to members are customarily posted a copy of thenotice attached hereto as "Appendix A."Copies of the notice, to be furnishedby the Regional Director for the Second Region, shall, after being signed bythe representatives of the Respondent, be posted and maintained for a periodof sixty (60) consecutive days thereafter.Reasonable steps shall be taken by theRespondent to insure that the posted notice shall not be altered, defaced, orcovered by any other material;(b)Mail to the Regional Director of the Second Region, signed copies of thenotice attached hereto as "Appendix A" for posting, the Company willing, on thebulletin boards of the Oppenheim Collins & Co., Inc., in its stores in Brooklyn andNew York City, where notices to employees are customarily posted, where suchnotice shall be posted and maintained for a period of sixty (60) consecutive daysthereafter.Copies of the notice, to be furnished by the Regional Director of theSecond Region, shall after being signed by Respondent's representatives, be forth-with returned to the Regional Director for the said posting ;(c)Notify the Regional Director for the Second Region in writing withinten (10) days from the receipt of this Intermediate Report what steps theRespondent has taken to comply herewith.It is further recommended that, unless the Respondent shall, within ten (10)days from the receipt of this Intermediate Report, notify the Regional Directorfor'the-SLcorid'Region in'writing'that it will comply, with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDAs provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, asamended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report and Recommended Order or to any other part of the recordor proceeding (including rulings upon all motions or objections)as he reliesupon, together with the original and six copies of a brief in support thereof ;and any party may, within thesameperiod, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Im-mediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portionsof the record relied upon and shall be legibly printed or mimeographed,and if-mimeographed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46 should any party desire per-mission to argue orally before the Board, request therefor mustbe made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, conclu-sions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 7th day of January 1949.WILLIAM F. SCHARNIKOW,TrialExaminer.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our members and employees of Oppen-heimCollins & Co., Inc., that :During the operative and effective period of a certain certification ofemployee-representatives issued by the National Labor Relations Boardon September 1, 1948, in Case No. 2-RC-562 we will not engage in a strikenor induce nor encourage the employees of Oppenheim Collins & Co., Inc.,to engage in a strike or a concerted refusal in the course of their employ-ment to transport or otherwise handle or work on any goods, articles,materials or commodities, or to perform services for Oppenheim Collins &Co., Inc., for the purpose of forcing or requiring Oppenheim Collins & Co.,Inc., to recognize or bargain withus asthe representative of employees ofOppenheim Collins & Co., Inc., in the collectivebargainingunit of employeescovered by the aforesaid certification of employee-representatives.DEPARTMENT STOREEMPLOYEESUNION, LOCAL 1250, INDEPENDENT(FORMERLY KNOWN'A8 DEPARTMENTSTORE EMPLOYEES UNION,LocAL 1250, C. I. 0.)(Representative)(Title)Dated: ------------------